 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD CANFIELD,                                  No. 2:18-CV-1092-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (ECF No. 26) for an extension of

20   time to file a third amended complaint. Good cause appearing therefor, plaintiff’s motion is

21   granted. Plaintiff may file a third amended complaint within 30 days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: November 18, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
